DETAILED ACTION
Response to Amendment
Receipt of applicant’s amendment filed October 28, 2021 is acknowledged.  Claims 1-2 and 5-12 are pending.  Claims 1, 5 and 11 are amended.  Claims 3-4 are canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment of claims 1, 5 and 11 and cancellation of claim 4 have resolved and rescinded informalities and indefinite language.  The claim objections and rejection of claims under 35 U.S.C. 112(b) are withdrawn.  However, claim 1 as amended that incorporates “each LED board has the differently colored lights” of former claim 4, is currently objected for similar reason to the objections of former claim 4 as set forth below.  
Applicant argues that Scribante also does not disclose having different colored LEDs on the same board, and that Jeswani does not relate to a retrofit fixture at the T-bar with rectangular LED board, but a circular downlight.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument directed to claim 5 that the examiner has combined an excessive number (four) of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 last line recites “wherein each LED board”, where the word “each” is not a proper use of this pronoun defined to separately identify two or more things when the thing is “a rectangular board” recited in item “a)” in line 2.    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over SCRIBANTE et al (US 9,353,923 B2) in view of JESWANI et al (US 2019/0338895 A1) and BRANDES et al (US 2014/0232288 A1).
Regarding claim 1, SCRIBANTE’923 discloses a light fixture retrofit kit (100 in Figs.1-3D described in col.3 lines 36-63 as “a light fixture kit” and in col.4 lines 9-17 as “a troffer retrofit system”) comprising: a) a body (door assembly 101 described in col.6 lines 44-49 for including light emitting diodes (LEDs)) with a top portion (311 in Figs.3B-3C, col.12 lines 54-62 describe at least “Referring now to FIGS. 3A-3C, door assembly 101 also includes a light source (not illustrated). The light source may be any device or component configured to produce light, typically visible light, using electricity. In one embodiment, the light source is one or more LEDs. For example, the LEDs may be individual LEDs, LED ribbons including a plurality of LEDs, an LED string containing a plurality of LEDs, or another device or package including LEDs. The LEDs may be mounted anywhere in or on the housing of door assembly 101 such that light exits the housing through lens 305 or the area where lens 305 would normally be. For example, LEDs (e.g., two strips of LEDs) may be attached to the surface of top portion 311 facing lens 305.”) having a first LED light source of a first color and a second LED light source of a second color (col.8 line 66 to col.9 line 3 describe “the LEDs in door assembly 101 can provide a volumetric, even distribution of light with higher quality color rendering, The color temperature of LEDs may also be easily customizable and/or changed (e.g. controlled with a controller or selected during manufacture)” where such controlled or pre-selected plural LEDs may include at least first and second LED light sources having corresponding first color and second color associated with the noted color rendering and color temperature of the LEDs); b) a switch for controlling one or more of wattage of the light sources and the color (col.33 lines 10-14 describe “These electronics can be used to supply electrical power to door assembly 101, e.g. tie door assembly 101 into a central control system, tie door assembly 101 to switches”, and/or col.40 line 49 to col.41 line 12 describe “door assembly electronics 1101 include driver 1109”, “Driver 1109, by controlling the supply electrical power to the LEDs, can control the light output of the LEDs”, “Driver 1109 can control the intensity of the light output from the LEDs, control the color temperature of light output by the LEDs dim the LEDs, turn on or off the LEDs”, “Driver 1109 can be controlled by control circuit 1103”, “Control circuit 1103 can perform functions such as controlling driver 1109 in response to inputs,… receive inputs locally, e.g. through a user interface, buttons, switches, etc.”); c) a bracket (adaptor brackets 103 in Fig.1) for attaching (col.5 lines 24-26 describe “Adaptor brackets 103 may be placed on and/or otherwise secured to T-bars 201 of a ceiling system and may support themselves and/or door assembly 101”, and col.9 lines 38-40 describe “Adaptor brackets 103 may be inserted between the horizontal portion of flange 215 and the horizontal portion of T-bar 201”) the body (door assembly 101) to a pre-existing housing (Fig.2B shows a troffer housing 209 of existing troffer light fixture 207 described in col.9 lines 8-10) resting on a T-bar (201 in Fig.2B described in col.9 lines 10-11 as “Troffer housing 209 rests on T-bar 201 of the ceiling”); wherein the fixture (100) is placed (col.10 lines 18-24) in the pre-existing housing (209) and pivotally attached to the T-bar (201 in Fig.2B) with the bracket (col.10 lines 46-49 describes at least “door assembly 1010 may include a corresponding number of hinges, or adaptor brackets 103 may be used to hang door assembly 101”, or see Fig.6E described in col.23 lines 23-28 as “the installer can hang door assembly 101 using hinges 303 from of the adaptor brackets 103 ...”); wherein the switch (col.41 lines 9-12 describes “Control circuit 1103 can perform functions such as controlling driver 1109 in response to inputs, receive inputs from transceiver 113, receive inputs locally (e.g., through a user interface, buttons, switches, etc.”) is configured to allow a user to select (col.41 lines 11-12 describes “receive inputs locally (e.g., through a user interface, buttons, switches, etc.”)).
However, SCRIBANTE’923 does not disclose: a rectangular LED board; the switch configured to power the first light source only, the second light source only, or both the first and the second light source to produce a blended color that is different than the first and the second color, and selects to power the light sources with different levels of power (watts); wherein each LED board has the differently colored lights.
JESWANI teaches in ¶0002, LED lamps being designed for replacing traditional incandescent and fluorescent lamps by retrofit application of an LED retrofit lamp adapted to fit into the socket of the respective lamp fixture to be retrofitted, in ¶s0031-0033, that LEDs 50 may be arranged as strings as fourth-sixth strings of different correlated color temperatures (CCT) on the printed circuit board 70 shown in Figs.5A-5B,  and in ¶0061, a LED string switching scheme 78 shown in Fig.6 in an embodiment where the lamp interface as switch 15b may offer three light color options as CCTs of 2700K/3500K/4000K where a design of the light engine 60 may only include two strings of LEDs, e.g., only a first string of LEDs 50 having a correlated color temperature (CCT) of 2700K and second string of LEDs 50 having a CCT of 4000K, and when a user selects the 3500K setting from switch 15b, this light color is achieved by mixing light from both the 2700K and 4000K LEDs.  JESWANI further teaches in ¶s0035-0036, the LEDs 50 of lamp 100 being selected to being adjusted for the color of emitted light that includes red, orange, yellow, green, blue, indigo, violet and combinations thereof, for the purposes of enabling the selection of LEDs 50 on circuit board 70 to provide cool colors of bluish white, warm colors of yellowish white and colors of red, orange, yellow, green, blue, indigo, violet and combinations thereof, for purpose of providing visibility of aspects of appearance of objects and light sources in terms of hue, brightness 
In regards to the claimed selecting to power the light source with different levels of power (watts), JESWANI further teaches in ¶0064, the selectable light output levels of the LED lamp of 700/900/1500 lumens by means of adjusting via switch 15a, where it is commonly known in the lighting art that light output in lumens emitted by an LED lamp corresponds to power in Watts by (division of) the luminous efficacy of the LED lamp.  BRANDES teaches in ¶0122 a small board including COB LED chips or LED packages of an efficient output lighting apparatus 10 that delivers approximately 70 lumens per Watt (LPW) or more in select color temperatures, such as cool or warm white color temperatures (e.g. from approximately 2700 to 7000K) as part of using solid state lighting arrays as direct illumination sources in applications including architectural and accent lighting with greater luminous efficiency than conventional incandescent and fluorescent light sources (see ¶0003).  Such a known efficient output of 70 lumens per Watt by a substrate of LED chips/packages of BRANDES would convert the selectable light output levels of the LED lamp of 700/900/1500 lumens of JESWANI et al to selectable power levels of 10/12.9/21.4 Watts of the LED retrofit lamp.
In regards to the claimed rectangular LED board, BRANDES teaches in ¶0123 a substrate 16 suitable for replacement of elongated fluorescent tube-type bulbs or replacement of fluorescent light fixtures, in ¶s0157-0159 where placement of LED sets over portions of substrate 16 includes one or more LED chips  may embody same or different output color, color temperature or color point, that substrate 16 can comprise any overall shape being at least substantially rectangular or circular shown in Figs.7A-7C and arranged with different LED sets of one or more LED chips physically intermingled or adjacent, and in ¶0183 shown in Fig.12, groups or sets of solid state emitters being arranged in rectangular regions (1262, 1264) for the purpose of selecting the color output, color temperature or color point of the light output of the substrate of LED sets. 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the fixture/housing top portion of mounted LEDs and the 
Regarding claim 2, SCRIBANTE’923 does not disclose: the body having one separate switch for controlling the color and one separate switch for controlling the wattage.
JESWANI teaches in paragraphs (¶) 0061 and 0064, separate switches 15b and 15a shown in Figs.1A-1B for separately selecting plural settings of correlated color temperature and plural settings of lumen output convertible wattage equivalents for the purpose of allowing the user to independently select at least one of different light output by color temperature independent of lumen output or wattage.  
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the LEDs with colors associated with quality color rendering and color temperature customizable/changeable of the door assembly 101 (col.8 line 66 to col.9 line 3) as part of the light fixture retrofit kit (col.3 lines 36-63 as “a light fixture kit” and in col.4 lines 9-17 as “a troffer retrofit system”) of SCRIBANTE et al (US 9,353,923 B2) to include the separate switches 15b and 15a that separately offer three light color options as CCTs of 2700K/3500K/4000K and selection of lumen settings of 700/900/1500 lumens as taught by JESWANI et al where the lumen settings are equivalently convertible to wattage settings of 10/12.9/21.4 Watts using an efficiency output of 70 lumens per Watt of an architectural/accent LED lamp of BRANDES et al, thereby allow user flexibility and facility to select output light customized or adjusted into at least one of plural settings of correlated color temperatures independent of selection of lumens or equivalent wattage as desired lighting for particular task, mood or visual aesthetic.  
Regarding claim 6, SCRIBANTE’923 discloses an electronic component (transceiver 1113 of door assembly electronics 1101 in Fig.11) configured to allow for wireless control (col.41 lines 40-55) of the selected of the color or wattage (col.41 lines 55-58).
Regarding claims 7 and 8, SCRIBANTE’923 discloses the colored LED light sources (col.8 line 66 to col.9 line 3 describe “the LEDs in door assembly 101 can provide a volumetric, even distribution of light with higher quality color rendering, The color temperature of LEDs may also be easily customizable and/or changed” where such plural LEDs inherently include at least first and second LED light sources having corresponding first color and second color associated with the noted color rendering and color temperature of the LEDs) except: being selected from the two of: (2700K-3000K), (3500K-4100K), and (5000K - 6500K); being selected from the two of: 3000 and 5000 Kelvin.
JESWANI teaches in ¶0036, the LEDs 50 of lamp 100 being selected to being adjusted for color temperatures of emitted light that includes “cool colors” of bluish white at 5000K and “warm colors” of yellowish white at 2700-3000K, for purpose of providing lighting that enhances visibility of particular task, colorful objects and/or affect user’s mood similar to incandescent lighting.  
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the LEDs with colors associated with quality color rendering and color temperature customizable/changeable of the door assembly 101 (col.8 line 66 to col.9 line 3) as part of the light fixture retrofit kit (col.3 lines 36-63 as “a light fixture kit” and in col.4 lines 9-17 as “a troffer retrofit system”) of SCRIBANTE et al (US 9,353,923 B2) to include the LEDs being selected to emit “cool colors” of bluish white at 5000K and “warm colors” of yellowish white at 2700-3000K, as taught by JESWANI et al in order to provide lighting that enhances visibility of particular task, colorful objects and/or affect user’s mood similar to incandescent lighting.
Regarding claim 9, SCRIBANTE’923 does not disclose: the light fixture configured to allow for adjusting the power delivered to the LED light sources at two or more the following wattage: 20, 30, or 40 watts.
JESWANI teaches in ¶0037, the LEDs 50 of lamp 100 being capable of adjusting light intensity/dimming of emitted light between 100 lumen (LM) to 2000 LM, where such range of selectable of light output levels in lumens (LM) is known to corresponds to power in Watts by (division of) the luminous efficacy of the LED lamp.  BRANDES teaches in ¶0122 a small board including COB LED chips or LED packages of an efficient output lighting apparatus 10 that delivers approximately 70 lumens per Watt (LPW) or more in select color temperatures, such as cool or warm white color temperatures (e.g. from approximately 2700 to 7000K) as part of using solid state lighting arrays as direct illumination 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the fixture/housing top portion of mounted LEDs and the switch(es) that control the driver 1109 (col.40 line 49 to col.41 line 12) to control the intensity of the light output from the LEDs of the light fixture retrofit kit (col.3 lines 36-63 col.4 lines 9-17) of SCRIBANTE et al (US 9,353,923 B2) to include selecting lumen settings of 100-2000 lumens as taught by JESWANI et al where the lumen settings are equivalently convertible to wattage settings of 1.4-28.6 Watts using an efficiency output of 70 lumens per Watt of an architectural/accent LED lamp of BRANDES et al, thereby retrofitting an LED lamp fixture that provides greater efficiency with amount of light output, energy-use and operational life than former conventional light sources and allow user flexibility and facility to select output light customized or adjusted into at least one of plural settings of lumens or equivalent wattage as desired lighting for particular task, mood or visual aesthetic.  Though the converted wattage is just short of 30 or 40 watts, it would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the switch(es) that control the driver 1109 (col.40 line 49 to col.41 line 12) to control the intensity of the light output from the LEDs of the light fixture retrofit kit (col.3 lines 36-63 col.4 lines 9-17) of SCRIBANTE et al (US 9,353,923 B2) as modified by JESWANI et al and BRANDES et al to include wattage settings of 1.4-28.6 Watts to further include 30 or 40 Watts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One would be motivated to further include greater wattages that include 30 or 40 Watts to accommodate a great number of LEDs and/or provide as great light output levels to illuminate corresponding larger interior space and area.
Regarding claim 10, SCRIBANTE’923 discloses the body (door assembly 101 described in col.6 lines 44-49 for including light emitting diodes (LEDs) and in columns 17-18 regarding Figs.4A-6C) having a hook (col.17 lines 64 to col.18 line 2 describes hook portion 333 of latch 301) and a member (hinge 303 of door assembly 101), the member (hinge 303) configured to be pivotally attached (col.17 lines 52-55) to the bracket (601), and the hook (333) configured (col.17 line 64 to col.18 line 2) to secure the body (101) to the bracket (601).
Regarding claim 11, SCRIBANTE’923 discloses a light fixture retrofit kit (100 in Figs.1-3D described in col.3 lines 36-63 as “a light fixture kit” and in col.4 lines 9-17 as “a troffer retrofit system”) comprising: a) a body (door assembly 101 described in col.6 lines 44-49 for including light emitting diodes (LEDs) and in columns 17-18 regarding Figs.4A-6C) having a protruding member (hinge 303 of door assembly 101 shown in Figs.3A-3B) and a hook (col.17 lines 64 to col.18 line 2 describes hook portion 333 of latch 301 best viewed in Fig.3D); b) an LED board (col.12 lines 60-62 describe an example of LEDs (e.g. two strips of LEDs) may be attached to the surface of top portion 311 facing lens 305, as shown in Fig.3C); c) LED light sources (col.12 lines 60-62 describe an example of LEDs (e.g. two strips of LEDs) may be attached to the surface of top portion 311 facing lens 3050) places on the LED board (311 in Fig.3C) comprising a first LED light source of a first color and a second LED light source of a second color (col.8 line 66 to col.9 line 3 describe “the LEDs in door assembly 101 can provide a volumetric, even distribution of light with higher quality color rendering, The color temperature of LEDs may also be easily customizable and/or changed” where such plural LEDs inherently include at least first and second LED light sources having corresponding first color and second color associated with the noted color rendering and color temperature of the LEDs); d) a first switch for controlling one or more of wattage of the light sources and the color (col.33 lines 10-14 describe “These electronics can be used to supply electrical power to door assembly 101, e.g. tie door assembly 101 into a central control system, tie door assembly 101 to switches”, and/or col.40 line 49 to col.41 line 12 describe “door assembly electronics 1101 include driver 1109”, “Driver 1109, by controlling the supply electrical power to the LEDs, can control the light output of the LEDs”, “Driver 1109 can control the intensity of the light output from the LEDs, control the color temperature of light output by the LEDs”, “Driver 1109 can be controlled by control circuit 1103”, “Control circuit 1103 can perform functions such as controlling driver 1109 in response to inputs,… receive inputs locally, e.g. through a user interface, buttons, switches, etc.”); f) a transparent or translucent cover (lens 305 in Figs.3A-3C described in col.11 line 16 and lines 32-67 and col.12 lines 1-62) placed below the LED board (col.12 lines 57-62 describe LEDs attached to surface of top portion 311 facing lens 305); g) a bracket (adaptor brackets 601 in Fig.4A described in col.16 lines 34-67) with a slot (609 in Fig.4A) for receiving the protruding member (hinge 303 of door assembly 101 shown in Figs.3A-3B, col.16 line 45) for attaching (col.16 lines 46-67 describe “Door assembly 101 is hung from the slots 609 on one adaptor bracket 601 using hinges 3030 and is latched in a closed position by securing latches 301 through slots 609 on a second adaptor bracket 601 located on the opposite side of troffer housing 209 from the first adaptor bracket 601) the body (door assembly 101) to a pre-existing housing (Fig.2B shows a troffer housing 209 of existing troffer light fixture 207 described in col.9 lines 8-10) resting on a T-bar (201 in Fig.2B described in col.9 lines 10-11 as “Troffer housing 209 rests on T-bar 201 of the ceiling”, col.16 lines 40-42 describes “Adaptor bracket 601 can be placed between a troffer housing 209 of an existing troffer light fixture 207 and a T-bar 201 of a ceiling system”); wherein the fixture (100) is placed (col.10 lines 18-24) in the pre-existing housing (209) and pivotally attached to the T-bar (201 in Fig.2B) with the bracket (col.10 lines 46-49 describes at least “door assembly 1010 may include a corresponding number of hinges, or adaptor brackets 103 may be used to hang door assembly 101”, or see Fig.6E described in col.23 lines 23-28 as “the installer can hang door assembly 101 using hinges 303 from of the adaptor brackets 103 ...”).
However, SCRIBANTE’923 does not disclose: e) a second switch for controlling one the wattage of the LED light sources; wherein the user selects to power the first light source only, the second light source only, or both the first and the second light source to produce a blended color that is different than the first and the second color, and selects to power the light sources with different levels of power (watts); and a rectangular LED board.
JESWANI teaches in ¶0002, LED lamps being designed for replacing traditional incandescent and fluorescent lamps by retrofit application of an LED retrofit lamp adapted to fit into the socket of the respective lamp fixture to be retrofitted, and in ¶0018, a lighting designer able to adapt the downlight to an application space by selecting appropriate light and color levels thereby offering good flexibility to the light designer or specifier for selecting either different light output levels of 700/900/1500 lumens and light colors as correlated color temperature settings of 3000K/3500K/4000K in a single downlight at least for retrofit applications. JESWANI further teaches in ¶0061, a LED string switching scheme 78 shown in Fig.6, an embodiment where the lamp interface as switch 15b may offer three light color options as CCTs of 2700K/3500K/4000K where a design of the light engine 60 may only include two strings of LEDs, e.g., only a first string of LEDs 50 having a correlated color temperature (CCT) of 2700K and second string of LEDs 50 having a CCT of 4000K, and when a user selects the 3500K setting from switch 15b, this light color is achieved by mixing light from both the 2700K and 4000K LEDs.  In regards to the claimed selecting to power the light source with different levels of power (watts), JESWANI teaches in ¶0063, the selectable light output levels of the LED lamp of 700/900/1500 lumens by means of adjusting via switch 15a, where it is known that light output in lumens emitted by an LED lamp corresponds to power in Watts by (division of) the luminous efficacy of the LED lamp.  BRANDES teaches in ¶0122 a small board including COB LED chips or LED packages of an efficient output lighting apparatus 10 that delivers approximately 70 lumens per Watt (LPW) or more in select color temperatures, such as cool or warm white color temperatures (e.g. from approximately 2700 to 7000K) as part of using solid state lighting arrays as direct illumination sources in applications including architectural and accent lighting with greater luminous efficiency than conventional incandescent and fluorescent light sources (see ¶0003).  Such a known efficient output of 70 lumens per Watt by a substrate of LED chips/packages of BRANDES would convert the selectable light output levels of the LED lamp of 700/900/1500 lumens of JESWANI et al to selectable power levels of 10/12.9/21.4 Watts of the LED retrofit lamp.
In regards to the claimed rectangular LED board, BRANDES teaches in ¶0123 a substrate 16 suitable for replacement of elongated fluorescent tube-type bulbs or replacement of fluorescent light 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the switch(es) that control the driver 1109 (col.40 line 49 to col.41 line 12) to control the intensity of the light output from the LEDs, control the color temperature of light output by the LEDs of the light fixture retrofit kit (col.3 lines 36-63 col.4 lines 9-17) of SCRIBANTE et al (US 9,353,923 B2) to include a plurality of LED strings of different correlated color temperatures arranged on a printed circuit board 70 and LED string switching scheme and interface as switch 15b offering three light color options as CCTs of 2700K/3500K/4000K and as switch 15b allowing a user to only actuate a first string of LEDs 50 having a color option as correlated color temperature (CCT) of 2700K, or only a second string of LEDs 50 having another color option as CCT of 4000K, or both first and second strings mixing light from both the 2700K and 4000K LEDs as third color option as CCT of 3500K setting as taught by JESWANI et al, to provide visibility of aspects of appearance of objects and light sources in terms of hue, brightness and saturation and have various applications at least in lighting that enhances visibility of particular task, colorful objects and affect user’s mood as taught by JESWANI et al and to include the switch 15a for selecting lumen settings of 700/900/1500 lumens as taught by JESWANI et al where the lumen settings are equivalently convertible to wattage settings of 10/12.9/21.4 Watts using an efficiency output of 70 lumens per Watt of an architectural/accent LED lamp of BRANDES et al, and to further provide a rectangular substrate supporting plural sets/strings of differently colored LEDs as taught by BRANDES et al in order to provide better fit of the rectangular LED board onto the rectangular dimensions of the housing portion (311 in Fig.3C of SCRIBANTE et al 
Regarding claim 12, SCRIBANTE’923 discloses a method (900 in Fig.5 or 1000 in Fig.6 described in col.21 line 7 to col.23 line 22, or 1301 in Fig.10A, 1330 in Fig.10B) for retrofitting a troffer light fixture (207 in Figs.2A-2B) comprising attaching a bracket (adaptor brackets: 103 in Fig.1, 601 in Fig.4A), to a pre-existing housing (troffer housing 209), and pivotally attaching a new body (door assembly 101 described in col.6 lines 44-49 for including light emitting diodes (LEDs) and in columns 17-18 regarding Figs.4A-6C) having LED light sources (col.6 lines 44-49 for including light emitting diodes (LEDs)) to the bracket (adaptor brackets: 103 in Fig.1, 601 in Fig.4A), the new body (door assembly 101 described in col.6 lines 44-49 for including light emitting diodes (LEDs)) comprising colored LED lights with a single or multiple colors (col.8 line 66 to col.9 line 3 describe “the LEDs in door assembly 101 can provide a volumetric, even distribution of light with higher quality color rendering, The color temperature of LEDs may also be easily customizable and/or changed” where such plural LEDs inherently include at least first and second LED light sources having corresponding first color and second color associated with the noted color rendering and color temperature of the LEDs).
However, SCRIBANTE’923 does not disclose at least two differently colored LED lights configured to be operated with different levels of power.
JESWANI teaches in ¶0002, LED lamps being designed for replacing traditional incandescent and fluorescent lamps by retrofit application of an LED retrofit lamp adapted to fit into the socket of the respective lamp fixture to be retrofitted, and in ¶0018, a lighting designer able to adapt the downlight to an application space by selecting appropriate light and color levels thereby offering good flexibility to the light designer or specifier for selecting either different light output levels of 700/900/1500 lumens and light colors as correlated color temperature settings of 3000K/3500K/4000K in a single downlight at least for retrofit applications. JESWANI further teaches in ¶0061, a LED string switching scheme 78 shown in Fig.6, an embodiment where the lamp interface as switch 15b may offer three light color options as CCTs of 2700K/3500K/4000K where a design of the light engine 60 may only include two strings of LEDs, e.g., only a first string of LEDs 50 having a correlated color temperature (CCT) of 2700K and second string of LEDs 50 having a CCT of 4000K, and when a user selects the 3500K setting from switch 15b, this light color is achieved by mixing light from both the 2700K and 4000K LEDs.  In regards to the claimed selecting to power the light source with different levels of power (watts), JESWANI teaches in ¶0063, the selectable light output levels of the LED lamp of 700/900/1500 lumens by means of adjusting via switch 15a, where it is known that light output in lumens emitted by an LED lamp corresponds to power in Watts by (division of) the luminous efficacy of the LED lamp.  BRANDES teaches in ¶0122 a small board including COB LED chips or LED packages of an efficient output lighting apparatus 10 that delivers approximately 70 lumens per Watt (LPW) or more in select color temperatures, such as cool or warm white color temperatures (e.g. from approximately 2700 to 7000K) as part of using solid state lighting arrays as direct illumination sources in applications including architectural and accent lighting with greater luminous efficiency than conventional incandescent and fluorescent light sources (see ¶0003).  Such a known efficient output of 70 lumens per Watt by a substrate of LED chips/packages of BRANDES would convert the selectable light output levels of the LED lamp of 700/900/1500 lumens of JESWANI et al to selectable power levels of 10/12.9/21.4 Watts of the LED retrofit lamp.
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the color temperature of light output by the LEDs of the method .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCRIBANTE et al (US 9,353,923 B2) in view of JESWANI et al (US 2019/0338895 A1) and BRANDES et al (US 2014/0232288 A1) as applied to claims 1-4 above, and further in view of SCRIBANTE et al (US 9,206,948 B1).
Regarding claim 5, SCRIBANTE’923 discloses a transparent cover (lens 305 in Figs.3A-3C described in col.11 line 16 and lines 32-67 and col.12 lines 1-62) placed below the LED boards (col.12 lines 57-62 describe LEDs attached to surface of top portion 311 facing lens 305), except the cover/lens being curved. 
SCRIBANTE’948 teaches in column 16 lines 30-39, a curved lens (405 in Figs.4A, 4E & 4F) for the purposes of providing an aesthetic advantage over a flat lens and focusing emitted light to form a beam of emitted light with a desired geometry or beam pattern. 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the transparent lens (305 in Figs.3A-3C described in col.11 line 16 and lines 32-67 and col.12 lines 1-62) placed below the LEDs attached to surface of top portion 311 facing lens 305 of the door assembly 101 (col.8 line 66 to col.9 line 3) as part of the light fixture retrofit kit (col.3 lines 36-63 as “a light fixture kit” and in col.4 lines 9-17 as “a troffer retrofit system”) of SCRIBANTE et al (US 9,353,923 B2) to include being the curved/contour lens (405 in Figs.4A, 4E & 4F) as taught by SCRIBANTE et al (US 9,206,948 B1) in order to provide an aesthetic advantage over a flat lens and focus emitted light to form a beam of emitted light with a desired geometry or beam pattern that adds to enhancing visibility for task performed within that geometry and/or the geometry or beam pattern further adding to visual aesthetic and possibly mood enhancement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  LAI (US 2013/0169187 A1) shows solid stated light emitting devices (100 in Fig.3, 200 in Fig.5) comprising main light source (10, 20) with different colored sub-main sources (201-204) and different colored adjusting LEDs (11-13, 21-23) implementing a method of color temperature adjusting by at least changing current applied to the different colored LEDs.  CHEN (CN 105258040 A, merged with English translation) shows a color-changing LED recessed lamp (Figs.1-4) having a LED module 31 of mounted two groups of colored (WW section LED1 41 and CW section LED2 42) that are alternately arrays of yellow, red or any other color lamp, and a driver roughly defined as three-section dialing switch control.  A separate EPO English translation document of CHEN (CN 105258040 A) is provided and describes from a paragraph just before Drawings, the driver is controlled by a three-stage pull switch, WW=3000k for LED1 lamp to produce a monochromatic light, CW=6500k for LED2 lamp bead to produce a monochromatic light NW=4000k for 2 groups of LEDs connected in parallel, each bright half of the mixed light acts to produce light of different colors from the above two colors. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                                                                                                                                                                                                                                

March 2, 2022
AC